Exhibit 99.1 Press Release Universal Display Contact: Darice Liu investor@oled.com media@oled.com 609-671-0980 x570 UNIVERSAL DISPLAY CORPORATION ANNOUNCES FIRST QUARTER 2 EWING, N.J. – May 4, 2017 - Universal Display Corporation (Nasdaq: OLED), enabling energy-efficient displays and lighting with its UniversalPHOLED® technology and materials, today reported financial results for the first quarter ended March 31, 2017. “We are pleased to report excellent first quarter results across the board, including record emitter sales,” said Sidney D. Rosenblatt, Executive Vice President and Chief Financial Officer of Universal Display. “It is an exciting time for the OLED industry. We are encouraged by the momentum that we are seeing from our customers as well as from the supply chain that supports the OLED ecosystem. With customers’ mounting investments in new manufacturing capacity and the development of an array of new display and lighting products, we expect our growth trajectory to be positive for the foreseeable future.”
